Gregory, C. J.
Suit by the appellees against the appellant for goods sold and delivered. The defendant answered, 1. The general denial; 2. Payment. The plaintiff replied to the second paragraph of the answer by the general denial. Trial by the court; finding for the plaintiff; motion for a new trial overruled, and judgment. There was a conflict of evidence as to payment.
This court will not reverse a case on the evidence, when there was testimony from which the court below could fairly find as it did, although we may think the weight of evidence against the finding.
The judgment is affirmed, with costs.